 SOUTHERNLAMINATING CO.435Sometime in October or November,Garden,of counsel to the General Counselin this case, inquired of Williams concerning certain facts of this case via a telephonecall.A week or so later,when Williams visited the company office to obtain his pay-check,Manager Nelson asked Williams if Garden had called him.Williams repliedin the affirmative.Nelson thereupon asked Williams to state what he had beenasked and what he had said in response.Such an inquiry concerning the pretrialstatements of a prospective employee witness violates Section 8(a) (1) of the Act.See, for example,Texas Industries,Inc., et al.,139 NLRB365, enfd.336 F. 2d 128,133 (C.A. 5).IV.THE REMEDYMy Recommended Order is set forth below and contains the usual cease-and-desistprovisions and affirmative provisions appropriate to remedy the violations found.In the circumstances of this case, I do not consider that a Board injunction orderagainst the Company coterminous with Section 8(a)(1) is warranted.As to theaffirmative provisions, any backpay due Barnett should bear interest, the backpayand interest thereon to be computed in accordance with the directions set forth inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.By discharging John Barnett because of his refusal to join the Boilermakers, ata time when his 30-day grace period had not expired, Respondent Company hasengaged in an unfair labor practice in violation of Section 8 (a) (3) and (1) of theAct4s2.By threatening to discharge John Barnett in advance of the expiration of his30-day grace period, because of his refusal or failure to join the Boilermakers,Respondent Company engaged in an unfair labor practice in violation of Section8(a)(1) of the Act.3.By threatening to discharge Fred Williams if he distributed union cards orengaged in union talk, Respondent Company engaged in an unfair labor practice inviolation of Section 8(a)(1) of the Act.4.By its interrogation of Fred Williams concerning his pretrial statements to aBoard agent, as aforesaid, Respondent Company engaged in an unfair labor prac-tice in violation of Section 8 (a)( 1 ) of the Act.5.By File's threat to Lancaster, as aforesaid, Respondent Boilermakers engagedin an unfair labor practice in violation of Section 8 (b) (1) (A) of the Act, the viola-tion charged in the complaint.6.The aforesaid are unfair labor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.7.Respondent Company and Respondent Boilermakers have not engaged inany other of the unfair labor practices alleged in the complaint herein.[Recommended Order omitted from publication.]"Thereisno chargein the complaint that this discharge violated Section 8(a) (2)of the Act.Charles H. Bratton,Mrs. Nolah Holcomb,Oran D.Bratton,J. Rose Holcomb,Jr., James A. Holcomb,Mrs. Dovie M. Kuhns,and Frederick S. Kuhns, a Partnership d/b/a Southern Lami-nating Co.andInternationalWoodworkers of America, AFL-CIO, CLC.Case No. $6-CA-2404.March 7, 1966DECISION AND ORDEROn January 10, 1966, Trial Examiner Sidney Lindner issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,157 NLRB No. 44.221-374-66-vol.157-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter,the Respondent filed exceptions to the TrialExaminer'sDecision and a supporting brief.The General Counselalso filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct,as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has considered the Trial Examiner's Decision and theentire record in this case,including the exceptions and brief of theRespondent and the answering brief of the General Counsel, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner.[The Board adopted the TrialExaminer's RecommendedOrder.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed September 28, 1965, and an amended charge filed Novem-ber 30, 1965,by InternationalWoodworkersof America,AFL-CIO,herein calledtheUnion,againstCharlesH. Bratton,Mrs. Nolah Holcomb,Oran D. Bratton,J.Rose Holcomb, Jr., James A.Holcomb, Mrs. Dovie M. Kuhns and Frederick S.Kuhns, a Partnership d/b/a Southern Laminating Co.,' herein called the Respond-ent, the General Counsel of the NationalLaborRelations Board, by the ActingRegional Director for Region 26, issued his complaint dated October 1, 1965, allegingthe Respondent'sviolation of Section 8(a)(5) and(1) of theAct.The complaintalleges the Union's certification as the exclusive collective-bargaining representativeof a unit of the Respondent's production and maintenance employees following asecret-ballot election conductedby theRegional Director, the Union's subsequentrequest to the Respondent for collective bargaining in behalf of these employees,and the Respondent'sconsequent unlawful refusal to bargain.The Respondent'sanswer admits that the Union was selected in a Board-conducted representationelection onAugust 27,1965, by a majority of its employees and that the Unionsubsequently requested the Respondent to bargain collectively with it for theseemployees.The answer, however, aversthat therepresentation proceeding wasillegally conducted and, therefore,denies thatthe Union was lawfullyselected by its:'On December 7, 1965, the General Counsel filed a motion to amend the complaint andall other pleadings and papers filed in this proceeding to substitute for the name,"South-ern Laminating Co.," wherever it appears,the name of the above-captioned partnershipand of the individuals comprising it.The General Counsel also moved to amend para-graph 2 of the complaint to show that the Respondent is a partnership rather than acorporation.I thereupon ordered the Respondent to state in writing whether it opposedthe grant of the motion,and, if so, to submit reasons with argument and authorities. Ifthe Respondent did not oppose the motion,itwas directed to file an answer to complaintas if the motion to amend were granted.On December 25, 1965,I received the Respond-ent's reply to the foregoing order.No position was therein taken regarding the GeneralCounsel'smotion to amend the complaint. Instead, the Respondent reiterated conten-tions set forth in its answer tomy October15, 1965,order to show causewhy the GeneralCounsel'smotion should not be granted for judgment on the pleadingsThese conten-tions,elaborated hereinafter,are addressed to the merits of the complaint.As the Re-spondent has not opposed the General Counsel's motion to amend the complaint, thatmotion is granted and the Respondent'sname and business character are shown hereinin accordance with the amendments grantedHaving failed to file an answer to theamended complaint as directed,the Respondent is deemed to have signified its intentionnot to file such answer. SOUTHERN LAMINATING CO.437employees as their collective-bargaining representative.The answer furtherassertsthat the Respondent has not refused to bargain with the Union and declares its will-ingness to do so provided the Union were to comply with certain conditions laiddown by the Respondent.On October 13, 1965, the General Counsel filed a motion to strike certain aver-ments in the answer characterized as scandalous. In the alternative, the motionrequested that judgment be entered on the pleadings on the ground that the answerraises no triable issue requiring a hearing for the taking of evidence and that the com-plaint allegations establishing the unlawful refusal to bargain are not effectivelydenied and, hence, that the answer constitutes an admission of the 8(a)(5) and (1)violations pleaded in the complaint.TrialExaminer Sidney Lindner thereuponcaused an order, dated October 15, 1965, to be served on the Respondent directingit to show cause why the General Counsel's motion should not be granted.TheRespondent was further directed in said order to submit in the form of an offer ofproof any new evidence or evidence not available to it at the representation hearingon which it would rely in support of the defenses raised by the answer.The Re-spondent was also required to submit with its response a statement of legal positionwith supporting arguments.Answering the foregoing order to show cause, the Respondent indicated that itwould prove certain facts which would establish that the Union is not a labor orga-nization capable of representing the Respondent's employees.No supporting memo-randum or other document was submitted by the Respondent.For reasons hereinafter elaborated, I find that neither the Respondent's answer tothe complaint nor its response to the order to show cause has raised an issue of factin the case which requires the holding of a hearing to receive evidence, and that theanswer has not effectively denied the complaint allegations establishing the Respond-ent's alleged violations of Section 8(a) (5) and (1) of the Act.Accordingly, I herebygrant the General Counsel's motion for judgment on the pleadings.The motion tostrike from the answer assertedly scandalous averments is denied.From the record before me, including the Board's official proceedings in Case No.26-RC-2439, of which I take notice, I make the following:FINDINGS OF FACT1.COMMERCE FACTSThe amended complaint alleges and it is undenied that the Respondent is a partner-ship engaged at Memphis, Tennessee, in the business of manufacturing wood prod-ucts; that in the year preceding issuance of the complaint the Respondent sold andshipped from its place of business to points outside the State goods and productsvalued in excess of $50,000, and that during the same period the Respondent receivedgoods and materials at its place of business from points outside the State valued inexcess of $50,000.The answer admits that the Respondent is engaged in interstatecommerce within the Act's meaning and I so find I further find that the Act's pur-poses will be effectuated by the Board's assertion of jurisdiction in this case over theRespondent's operations.II.THE LABOR ORGANIZATION INVOLVEDThe answer denies the complaint allegation that the Union is a labor organizationwithin the Act's meaning.This denial is based on the averment in the answer thattheUnion is not qualified to do business in Shelby County, Tennessee, where theRespondent's operations are located, and upon the further averment that the Union'sconstitution and bylaws do not permit it to organize employees. In its response tothe order to show cause the Respondent delineated the proof on which it wouldapparently rely at a hearing to support the foregoing averments.This is the proofwhich the Respondent states it would tender at a hearing:1.The petitioning union is not authorized by its constitution and by-lawsto organize employees directly but is authorized only to organize employees inindustry through its local unions which it has designated as autonomous bodies2.The petitioning union is estopped to contend that it possesses authorizationto organize employees in industry directly rather than throughlocal unions inthat it has sought to evade the jurisdiction of a number of Courts by allegingthat it was not doing business in the several states but was merely the parentorganization of local unions which were autonomous bodies and which werealone authorized to do business in those states. 438DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The petitioning union is an unincorporated association which isattempt-ing to do business in Shelby County, Tennessee, without appointingan agent inthat state upon whom all process may be served and without certifying to theClerk of the Circuit Court of Shelby County, Tennessee, the name of suchindividuals so appointed as its agents for service of process in voliation of Sec-tion 20-223 of Tennessee Code Annotated.The contention that the Union's status as a labor organization is impaired becauseof its noncompliance with the Tennessee code is on its face without merit. SeeMemphis Moldings, Inc.,146 NLRB 265, enfd. 341 F. 2d 534 (C.A. 6). This argu-ment, furthermore, raises no litigable issue in the present case because the issue wasdetermined by the Regional Director in the representation proceeding in Case No.26-RC-2439.The Regional Director there found no merit to the Respondent'scontention that the Union was not a labor organization because of its claimed non-compliance with the State's code and overruled the objection to the election based onsuch contention.No request for review was filed by the Respondent with the Boardfrom the Regional Director's ruling.That determination is binding upon me (Rex-allChemical Company, a division of Rexall Drug and Chemical Company, 155NLRB 808) and may not be relitigated absent a showing by the Respondent thatithas available for presentation at a hearing evidence newly discovered or not avail-able during the representation proceeding.SeePittsburgh Plate Glass Company v.N.L.R.B.,313 U.S. 146.No such showing has been made by the Respondent eitherin its answer or in its response to the order to show cause.The Respondent's other challenges to the Union's qualification as a labor orga-nization also raise no litigable issue before me, for here, again, the Respondent isseeking to revive arguments which it had squarely placed before the Regional Direc-tor in its objections to the representation election won by the Union and which theRegional Director had decided adversely to the Respondent without any request bythe latter to the Board for review of the Regional Director's decision.For the rea-sons above-stated, these determinations are binding upon me and may not be reliti-gated, particularly as the Respondent has here also failed to show that it has anynewly discovered or previously unavailable evidence to offer at a hearing.The Regional Director having disposed of all of the Respondent's present conten-tions concerning the Union's claimed lack of status as a labor organization, and hav-ing decided that the Union is a labor organization qualified to represent the Respond-ent's employees in collective bargaining. I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESThe complaint alleges that all production and maintenance employees employed bythe Respondent at its Memphis, Tennessee, plant at the 1600 block of Clancy Street,excluding office clerical employees, guards, and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act. The Respondent's naked denial of this allegationin its answer raises no litigable issue in the present case.The appropriateness of theunit has already been determined in the representation proceeding with binding effectupon me and no reason, factual or otherwise, has been shown by the Respondent whythe unit question should be relitigated. I find that the above-described unit is appro-priate for the purposes of collective bargaining.The complaint alleges and the answer admits that on or about August 27, 1965, amajority of the Respondent's employees in the foregoing appropriate unit in a secret-ballot election conducted under the supervision of the Board's Regional Directorvoted in favor of the Union as their collective-bargaining representative.The answerattacks the validity of the election on the ground that the "representative of theNational Labor Relations Board conducting said election permitted acts and activitiesof the representatives of International Woodworkers of America which were unlawful,discriminatory, coercive and unfair which affected the voting in said election and theresults of said election." In its response to the order to show cause the Respondenthas given no indication that it would rely on evidence newly discovered or not avail-able during the representation proceeding to support these attacks upon the validityof the election.Imust, therefore, assume that it has no such evidence available. Ifurther assume that the Respondent would, if there were to be a hearing, offer thesame evidence as that which it had presented to the Regional Director in support of itsobjections with respect to the conduct of the election by the Board's agent.As theRegional Director considered and disposed of this matter adversely to the Respondentin his Supplemental Decision in the representation proceeding that issue may notagain be litigated before me in this unfair labor practice proceeding. SOUTHERN LAMINATING CO.439)The answer further challenges the validity of the election on the ground that the'Board's representative conducting the hearing was biased, prejudiced, and partial andcoerced the Respondent's employees in the course of their voting.Not a shred ofevidence has been indicated by the Respondent with respect thereto in its response tothe order to show cause. I therefore assume that the Respondent has no evidenceconcerning this contention which is newly discovered or which was not previouslyavailable.I also assume that this contention is merely the Respondent's characteriza-tionof the conduct by the Board's agent which the Respondent had brought to theRegional Director's attention in the course of his investigation of the objections toothe election.As this matter was disposed of by the Regional Director it may not berelitigated before me.The Respondent having offeredno reason,other than those above stated, forattacking the validity of the election in Case No. 26-RC-2439, I find that the Unionwas chosen by a majority of the Respondent's employees in the above-describedappropriate unit in a validly conducted representation election and, as alleged in thecomplaint without denial in the answer, was certified by the Board on or aboutSeptember 13, 1965, as the exclusive bargaining representative of the employees insaid unit. I further find that since on or about August 27, 1965, and continuing todate, the Union has been the representative of the employees in the above-describedappropriate unit for the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditionsof employment.The complaint alleges and the answer admits that since on or about September 16,1965, and continuing to date, the Union has requested the Respondent to bargain col-lectivelywith it concerning terms and conditions of employment as the exclusivecollective-bargaining representative of all employees in the appropriate unit.Thecomplaint also alleges that since September 21, 1965, the Respondent has refused andcontinues to refuse to recognize and meet with the Union for purposes.of bargaining.collectively with it.The answer asserts that the Respondent has agreed to meet andbargain with the Union provided that the Union will qualify "to do business inShelby County, Tennessee, as required by law and furnish Respondent with a copy ofits constitution and by-laws."The answer further asserts that the Union has neitheragreed nor failed to agree to the foregoing request but instead has ignored it. It isclear from the Respondent's answer that it has refused and continues to refuse to meetand bargain with the Union pursuant to its request unless the Union satisfies the con-ditions laid down by the Respondent.The Respondent by these conditions, in effect,is insisting that the Union provide proof to the Respondent that it is qualified to actas the collective-bargaining representative of the employees in the appropriate unit.The Union has no further obligation to do so. Its qualifications as a labor organiza-tion and to act as a collective-bargaining representative of the Respondent's employeeswere established by the Board's issuanceto it of its exclusive collective-bargainingcertificate.Furthermore, the Respondent is here again seeking to revive an issuewhich it had raised in the representation proceeding and which had been decidedadversely by the Regional Director.This issue may not be relitigated before me.I find that by the conditions imposed by the Respondent as a predicate for its meetingand bargaining with the Union, Respondenthas failedand refused to bargain collec-tively with the Union pursuant to its request and has thereby violatedSection 8(a) (5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce -and the free flowthereof.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violative ofSection 8(a) (5) and (1) of the Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has refused and still refuses to bargain col-lectively with the Union as the exclusive representative of the employees in the appro-priate unit.Itwill, therefore, be recommended that the Respondent bargain col-lectively upon request with the Union as the exclusive representative of theseemployees and, if an understanding is reached, embody suchunderstanding in asigned agreement. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1The Respondent is an employer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2. InternationalWoodworkers of America, AFL-CIO, CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees at the Respondent's plant in the 1600block of Clancy Street, Memphis, Tennessee, excluding office clerical employees,guards, and supervisors as defined in the Act, constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.On August 27, 1965, and at all times thereafter, the Union was and now is therepresentative of a majority of the Respondent's employees in the appropriate unitdescribed above for the purposes of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By refusing on and after September 21, 1965, to bargain collectively with theUnion as the exclusive representative of all its employees in the above-describedappropriate unit, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) and (1) of the Act.=6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, I recommend that Respondent, Charles H. Brat-ton,Mrs. Nolah Holcomb, Oran D. Bratton, J. Rose Holcomb, Jr., James A. Hol-comb, Mrs. Dovie M. Kuhns and Frederick S. Kuhns, a Partnership d/b/a SouthernLaminating Co., Memphis, Tennessee, their agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with International Wood-workers of America, AFL-CIO, CLC, as the exclusive representative of its employeesin the appropriate unit with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)On request, bargain collectively with International Woodworkers of America,AFL-CIO, CLC, as the exclusive representative of the employees in the appropriateunit and embody any understanding reached in a signed contract.(b) Post at its plant at Memphis, Tennessee, copies of the attached notice marked"Appendix." 2Copies of said notice, to 'be furnished by the Regional Director forRegion 26, shall, after being duly signed by an authorized representative of theRespondent, be posted by it immediately upon receipt thereof, and maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be,taken by the Respondent to insure that said notices are not altered, defaced, or'covered by any other material.(c)Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply therewith 3In the event that this Recommended Order shall be adopted by the Board, the words"a Decision and Order" shall be substituted for the words "Recommended Order of a TrialExaminer," in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court. of Appeals, "a Decree of the United States Court ofAppeals, -Enforcing an Order" shall be substituted for the words "a Decision and Order."8In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 26, in writing, within10 days from the date of receipt of this Order, what steps the company has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL bargain collectively upon request with International Woodworkersof America, AFL-CIO, CLC, as the exclusive collective-bargaining representa-tive of all our employees in the appropriate unit described below with respect ROESCH TRANSPORTATIONCOMPANY, ETC.441to rates of pay, wages, hours of employment, and other terms and conditions ofemployment and, if an agreement is reached, embody such understanding in asigned contract.The appropriate unit is:All production and maintenance employees at our Memphis, Tennessee,plant at the 1600 block of Clancy Street, excluding office clerical employees,guards, and supervisors as defined in the Act.CHARLES H. BRATTON, MRS. NOLAH HOLCOMB, ORAN D.BRATTON, J. ROSE HOLCOMB, JR., JAMES A. HOLCOMB,MRS. DOME M. KUHNS and FREDERICK S. KUHNS,A PARTNERSHIP D/B/A SOUTHERN LAMINATING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 746 FederalOffice Building, 167 North Main Street, Memphis, Tennessee, Telephone No. 534-3161.Jack Roesch,d/b/a Roesch Transportation Company, WesternTrail Stages, and Best Way Charter ServiceandBrotherhoodof Railroad Trainmen,Lodge390.Cases Nos. 31-CA-8-2 (for-merly 921-CA-56 0-°L), and 31-CA-49 (formerly 931-CA-6519).March 7, 1966DECISION AND ORDEROn November 16, 1965, Trial Examiner Paul Bisgyer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Decision and supporting memorandums.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and memorandums, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except as modified herein?1 The General Counsel exceptsto the TrialExaminer's failure to provide in his Rec-ommendedOrder thatthe Respondentbe ordered to give retroactive effect to the provisionsof the contract it is orderedto execute, and to make employees whole for any losses theyincurred becauseof theRespondent's failureto execute the agreement reached.Wefindmeritin the exception and have modifiedthe Trial Examiner's Recommended Orderand noticeaccordingly.Q ziel Bros.Electric Sign ServiceCo.,Inc., 153 NLRB 826;OgleProtectionService; Inc., et al.,149 NLRB 545.157 NLRB No. 32.